Appeal from a judgment of the County Court of Schoharie County (Bartlett, III, J.), rendered July 29, 1998, convicting defendant upon his plea of guilty of the crime of attempted burglary in the second degree.
The record demonstrates that, pursuant to a plea bargain, defendant pleaded guilty to the crime of attempted burglary in the second degree in satisfaction of, inter alia, a 13-count indictment and was sentenced to a term of IV2 to 3 years in prison. Defense counsel now seeks to be relieved of his assignment on the basis that there are no nonfrivolous issues which can reasonably be pursued on appeal. Upon review of the record and defense counsel’s brief, we agree. The record discloses that defendant, who was represented by counsel, entered a knowing, voluntary and intelligent plea of guilty and was sentenced in accordance with the negotiated plea agreement and relevant statutory requirements. Defendant also voluntar*832ily waived his right to appeal as part of the plea agreement. The judgment is, accordingly, affirmed and defense counsel’s application for leave to withdraw is granted (see, People v Cruwys, 113 AD2d 979, lv denied 67 NY2d 650).
Cardona, P. J., Mercure, Peters, Mugglin and Lahtinen, JJ., concur. Ordered that the judgment is affirmed, and application to be relieved of assignment granted.